Sarah Shapero (Bar No. 281748)
SHAPERO LAW FIRM
One Market, Spear Tower, 36th Floor
San Francisco, California 94105
Telephone: (415) 293-7995
Facsimile: (415) 358-4116

Attorney for Plaintiffs,
MICHAEL B. CORTEZ
ANTOINETTE A. CORTEZ


                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA



MICHAEL B. CORTEZ, an individual and                     Case No.: 2:18-cv-01896-WBS-EFB
ANTONIETTE A. CORTEZ, an individual,
                                                         Solano County Superior Court Case No.:
               Plaintiffs,                               FCS051075

  v.                                                     NOTICE OF SETTLEMENT AND
                                                         REQUEST TO VACATE HEARING AND
SECOND CHANCE HOME LOANS, LLC, a                         ORDER
business entity; ALLIED SERVICING
CORPORATION, a business entity; PNC BANK,
NATIONAL ASSOCIATION; and DOES 1
through 50, inclusive,                                   Action Filed: June 26, 2018

               Defendants.




TO THE COURT AND ALL COUNSEL OF RECORD HEREIN:

        WHEREAS, the Parties have agreed to settle this matter without the need for additional

litigation;

        WHEREAS, the Parties expect that a Notice of Dismissal of this action will be filed within

sixty days (60) from the date of this stipulation;

        WHEREAS, the Parties agree that the pending Motion to Dismiss shall be taken off calendar;

        WHEREAS, the Parties agree that the Case Management Conference shall be continued to no

                                                     1
                                       NOTICE OF SETTLEMENT
sooner than April 26, 2019 to allow the Parties time to finalize the settlement.



                                           STIPULATION
       The Parties, by and through their counsel of record hereby notify the Court that this action is

settled and this action will be dismissed within 60 days. Thus, the Parties STIPULATE and AGREE

to vacate or continue the currently scheduled Motion to Dismiss and Case Management Conference

hearings to take place no sooner than April 26, 2019 to allow the parties time to finalize the

settlement.

       IT IS SO STIPULATED.


DATED: February 26, 2019                      WOLFE & WYMAN LLP


                                              By: /s/ Jonathan C. Cahill
                                                  STUART B. WOLFE
                                                  JONATHAN C. CAHILL
                                              Attorneys for Defendant
                                              PNC BANK, N.A.




DATED: February 26, 2019                      SHAPERO LAW FIRM


                                              By: /s/ Sarah Shapero
                                                  SARAH SHAPERO
                                              Attorneys for Plaintiffs
                                              MICHAEL B. CORTEZ and ANTONIETTE
                                              A. CORTEZ




                                                   2
                                      NOTICE OF SETTLEMENT
                                               ORDER
       Having considered the above Stipulation of the Parties, and good cause appearing, the March

11, 2019 hearing on the Motion to Dismiss Filed by PNC Bank, N.A to Plaintiffs’ Complaint is

VACATED. The Scheduling Conference is continued from April 15, 2019 to May 13, 2019 at

1:30p.m. The parties shall file their stipulated dismissal no later than April 29, 2019, or a Joint
Status Report by that date if settlement has not been finalized.




       IT IS SO ORDERED.


Dated: February 26, 2019




                                                   3
                                      NOTICE OF SETTLEMENT
